Citation Nr: 1828044	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-37 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear cholesteatoma, status post mastoidectomy (left ear cholesteatoma), as secondary to the service-connected bilateral hearing loss.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to a higher initial disability rating for bilateral hearing loss in excess of 20 percent from July 3, 2008 to February 1, 2010, and in excess of 50 percent from February 1, 2010.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney




ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1955 to December 1958, and from September 1961 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Montgomery, Alabama and an April 2013 rating decision of the RO in St. Petersburg, Florida.  Jurisdiction over this case is currently with the RO in St. Petersburg, Florida.  

The Veteran requested a Board hearing in an October 2014 substantive appeal filed via VA Form 9.  In a November 2015 Statement, the Veteran withdrew the request for a Board hearing.  As such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).

Since issuance of the Statements of the Case (SOC) in September 2014, additional evidence has been received by the Board.  The Veteran's substantive appeal via VA Form 9 was received after February 2, 2013 (received by VA in October 2014); therefore, this evidence is subject to initial review by the Board unless the Veteran explicitly requests consideration by the Agency of Original Jurisdiction, which has not been requested in this case.  38 U.S.C. § 7105(e) (2012).  As such, the Board may consider this evidence in the first instance.

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).

The issue of a higher initial rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with left ear cholesteatoma, status post mastoidectomy.

2.	The current left ear cholesteatoma manifested many years after service separation and is not etiologically related to the service-connected bilateral hearing loss.

3.	The left ear cholesteatoma was not caused by or worsened in severity beyond the natural progression of the disease by the service-connected bilateral hearing loss.

4.	The Veteran does not have a current diagnosis of vertigo; rather, the Veteran's dizziness symptoms are related to the non-service-connected left ear cholesteatoma.


CONCLUSIONS OF LAW

1.	The criteria for service connection for left ear cholesteatoma as secondary to the service-connected bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2.	The criteria for service connection for vertigo have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in January 2012, prior to the April 2013 rating decision that denied service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  In consideration of the foregoing, the Board finds that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided a VA examination in March 2013, the report for which has been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2013 VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issues of service connection for left ear cholesteatoma and vertigo on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and offered an opinion with supporting rationale.  In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran is currently diagnosed with cholesteatoma which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cholesteatoma is a cystlike mass lined with stratified squamous epithelium filled with desquamating debris, often including cholesterol, usually in the middle ear and mastoid region.  Dorland's Medical Dictionary for Health Consumers (c) 2007 by Saunders.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Left Ear Cholesteatoma

The Veteran generally asserts that left ear cholesteatoma was either caused or aggravated by the service-connected bilateral hearing loss.  This is the sole contention or theory of service connection.  The Veteran has advanced no other theory of entitlement to service connection.  See January 2012 claim.  Initially, the Board finds that the Veteran is currently diagnosed with left ear cholesteatoma.  See March 2013 VA examination report.

The evidence of record does not indicate that the currently diagnosed left ear cholesteatoma, which first manifested many years after service separation, is causally or etiologically related to service (direct service connection under 38 C.F.R. § 3.303(d)).  Even liberally construing all statements, there is neither a contention by the Veteran, nor a suggestion by the evidence of record, that left ear cholesteatoma began in service or is related to any event of active service; therefore, the Board need not address whether service connection is warranted for the left ear cholesteatoma on a direct basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").  Accordingly, the analysis below is focused solely on the theory of secondary service connection, the only theory of entitlement that has been advanced by the Veteran and raised by the record.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the current left ear cholesteatoma was either caused or aggravated by the service-connected bilateral hearing loss.  A December 2011 private treatment record shows the Veteran underwent a left canal wall down mastoidectomy that was necessitated by the left ear cholesteatoma, and that the Veteran understood that the risks of the procedure included hearing loss and dizziness.

The Veteran underwent a VA examination in March 2013, the examination report for which shows the Veteran reported first being diagnosed with left ear cholesteatoma in 1996 when he underwent the first procedure to remove the cholesteatoma.  Although the VA examiner noted that the medical evidence of record does not reflect the initial cholesteatoma diagnosis, VA treatment records from July 1994 and January 2000 show that examination of the left tympanic membrane were normal.

Upon conclusion of the March 2013 examination, the VA examiner opined that the left cholesteatoma is less likely than not the result of the service-connected bilateral hearing loss.  The VA examiner referenced current medical literature that explains primary acquired cholesteatomas occur most commonly as a result of eustachian tube dysfunction, and how that results in the formation of a cholesteatoma.  Further, the VA examiner found no medical literature to support the contention that cholesteatoma could be caused by hearing loss.

As there is no other competent medical opinion of record, the Board finds that the weight of the evidence shows that the current left ear cholesteatoma is not etiologically related to the service-connected bilateral hearing loss on either a causation or aggravation basis.  As the preponderance of the evidence is against the claim, the Board finds that the appeal for service connection for left ear cholesteatoma as secondary to the service-connected bilateral hearing loss must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.310.

Service Connection for Vertigo

The Veteran generally asserts that vertigo is the result of service.  See January 2012 claim.   

Having reviewed all the evidence of record, lay and medical, the Board finds that the Veteran does not have a current diagnosis of vertigo; rather, the Veteran's vertigo/dizziness symptoms are related to the non-service-connected left ear cholesteatoma and the resultant left canal wall down mastoidectomy that the Veteran underwent in December 2011.

A December 2011 private treatment record shows the Veteran underwent a left canal wall down mastoidectomy that was necessitated by the left ear cholesteatoma, and that the Veteran understood that the risks of the procedure included hearing loss and dizziness.  Another December 2011 private treatment record shows the Veteran presented for a follow up appointment after the mastoidectomy and was noted to be doing well with minimal pain and bleeding and that the Veteran reported some unsteadiness but no vertigo.  A January 2012 private treatment record from a week after the mastoidectomy shows the Veteran reported experiencing vertigo when leaning over, but not when sneezing or straining.  A January 2012 private medical letter states the Veteran underwent a modified radical mastoidectomy and had experienced unsteadiness and vertigo for two weeks after the surgery, but that the Veteran was doing better now.

The March 2013 VA examination report indicates the Veteran reported symptoms of vertigo several times a month in relation to the left ear cholesteatoma.  Additionally, in providing the opinion for the left ear cholesteatoma discussed above, the March 2013 VA examiner stated that symptoms of vertigo resulted from recurrent cholesteatoma.

Considering the evidence of record, lay and medical, the Board finds that the Veteran does not have a current diagnosis of vertigo; rather, the Veteran's dizziness/vertigo symptoms are related to the currently diagnosed left ear cholesteatoma.  As discussed above, in the instant decision the Board denies service connection for left ear cholesteatoma; therefore, service connection for vertigo/dizziness symptoms, either as a symptom of left ear cholesteatoma or as a separately compensable disability, cannot be granted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102


ORDER

Service connection for left ear cholesteatoma as secondary to the service-connected bilateral hearing loss is denied.

Service connection for vertigo is denied.




REMAND

Initial Rating for Bilateral Hearing Loss

The Veteran is challenging the initial disability rating assigned for the service-connected bilateral hearing loss of 20 percent from July 3, 2008 to February 1, 2010, and 50 percent from February 1, 2010.

While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted (see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) and VAOPGCPREC 11-95), in the context of a specific assertion of worsening or evidence suggesting a worsening since the last examination, an examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

The medical evidence of record indicates a worsening of the service-connected bilateral hearing loss since the last VA examination in February 2010.  Specifically, private audiometric examinations conducted in April 2011 and November 2012 suggest possible worsening of hearing acuity; however, the pure tone threshold measurements are incomplete and inadequate for rating purposes.  As such, the Board finds that further examination is required so the decision is based on a record that contains a current examination.  Upon remand, VA should also obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the issue of a higher initial disability rating for the bilateral hearing loss is REMANDED for the following actions:

This appeal has been advanced on the Board's docket.  Expedited handling is requested.

1.	Associate with the record any VA treatment records pertaining to the treatment of the Veteran's bilateral hearing loss.

2.	Schedule a VA examination to assist in determining the current severity of the bilateral hearing loss.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  

3.	Then, readjudicate the issue of rating hearing loss in light of all pertinent evidence.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


